Per 
Curiam:

Mr. Dean Acheson for appellant. No appearance for appellee.
The death of William W. Vars, the appellant in this cause, having been suggested by counsel for the said appellant, and counsel for the appellee having indicated that they have no objection, the appeal is dismissed on the ground that the cause of action has abated. Martin v. Baltimore & Ohio R. Co., 151 U. S. 673, 691-692, 703; Kaipu v. Pinkham, 206 U. S. 566; Beard v. Arkansas, 207 U. S. 601, 602; Seale v. Georgia, 209 U. S. 554.